Casey, J. (concurring in part and dissenting in part).
The judicially created rule that each prevailing party must separately serve an order with notice of entry to commence the running of the time within which an appeal must be taken exalts form over substance, particularly where, as here, each defendant obtained identical relief in the order. CPLR 5513 (a) requires only that an appeal as of right be taken within 30 days after "service upon the appellant of a copy of the judgment or order appealed from and written notice of its entry”. The statute neither prescribes who must make the service nor requires the service of multiple copies when there are multiple prevailing parties. Plaintiff concededly received a copy of Supreme Court’s order in action No. 1 more than 30 days before taking the appeal. In any event, the active participation in the litigation by decedent’s representative through the efforts of plaintiff’s attorney to effect a substitution by means of a proposed stipulation sent to the other parties constitute special circumstances, resulting in a waiver of the CPLR 1021 jurisdictional issue (cf., Silvagnoli v Consolidated Edison Empls. Mut. Aid Socy., 112 AD2d 819, 820). Accordingly, the orders denying plaintiff’s motions to vacate the default judgments in action Nos. 1 and 2 should be affirmed. Ordered that the order and resettled order in action No. 1, entered April 21, 1993 and May 5, 1993, are modified, on the law, without costs, by reversing so much thereof as denied plaintiffs’ motion as to all defendants except Jay Schafrann; motion granted as to all defendants except Jay Schafrann, *775default judgment on behalf of said defendants is vacated and decedent’s representative is substituted as plaintiff; and, as so modified, affirmed. Ordered that the order in action No. 2, entered April 21, 1993, is reversed, on the law, without costs, and plaintiff’s motion to vacate the default judgment granted. Ordered that the order in action No. 3, entered April 21, 1993, is reversed, on the law, without costs, and motion denied. Ordered that the appeal from the order entered August 26, 1993 is dismissed, as academic, without costs.